Case 8:18-cr-00545-PX Document 43 Filed 10/30/18 Page 1 of 4
T;`,J\ JRB/TFH:usAozolsRooz_<)o ` _';

IN THE UNlTEI) sTATEs olsTRrCT CoUR'r ' _` `
FoR THE DISTRJCT oF MARYLAND `

UNITED STATES OF AMER]CA * w
ic
v. ='= chMINAL No. -`
='= @>c \@ ca=s»ie‘“’
JONATHAN MARK OLDALE, * (Productinn of Child Pornography,
* 18 U.S.C. § 2251(3); Possession
Defendant * of Child Porrlography, 18 U.S.C.
* § 2252A(a)(5)(B); Forfeiture,
* 18 U.S.C. § 2253)
‘k
1|:1’:'!:1’¢'!€'#9¢
IN_FM
MQN_E

(Production of Child Pornography)

The United States Attorney for the District of Maryland charges that:

Between in or about May 201’7 and in or about .luly 2017 in the District of Maryland and
elsewhere, the defendant,

JONATHAN MARK OLDALE,

did knowingly employ, use, persuade, induce, entice, and coerce a minor to engage in any
sexually explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the
purpose of producing a visual depiction of such conduct, and the Visual depiction was produced
using materials that had been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer.

18 U.s.C. §2251(3)

Case 8:18-cr-00545-PX Document 43 Filed 10/30/18 Page 2 of 4

C()UNT TWO
(Possession of Child Pornography)

The United States Attorney for the District of Maryland further charges that:
On or about July 6, 2017, in the District of Maryland, the defendant,
JONATHAN MARK OLDALE,
did knowingly possess any material that contained an image of child pornography, as defined in
Title 18, United States Code, Section 2256(8), including an image of child pornography
involving a prepubescent minor and a minor who had not attained 12 years of age, that Was
produced using materials that had been mailed, shipped, and transported in and affecting

interstate and foreign commerce by any means, including by computer.

18 U.s.C. § 2252A(a)(5)(s), (b)(z)

Case 8:18-cr-00545-PX Document 43 Filed 10/30/18 Page 3 of 4

FORFEITURE ALLEGATION

 

The United States Attorney for the District of Maryland further finds that:

1. Pursuant to Title 18, United States Code, Sections 2253, upon conviction of the
offenses set forth in Counts One and TWO of this Information, in violation of Title 18, United
States Code, Sections 2251 and 2252A, the defendant,

JONATHAN MARK OLDALE,

shall forfeit to the United States of America:

a. Any visual depiction described in Title 18, United States Code, Sections
2251 and 225 2A, or any book, magazine, periodical, fllm, videotape, or other matter which
contains any such visual depiction, which was produced, transported, mailed, shipped, or
received in violation of Title 18, United States Code, Chapter 1 10;

b. Any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from the offenses; and

c. Any property, real or personal, used or intended to be used to commit or to

promote the commission of the offenses

2. If any of the property described above, as a result of any act or omission of the
defendant,
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,

Case 8:18-cr-00545-PX Document 43 Filed 10/30/18 Page 4 of 4

the United States of America shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States Code,

Section 2253(b).

18 U.S.C. § 2253

\o \a')l me llth l¢ ~ tied/gary

Date - Robert K. Hur
United States Attomey

